On Petition for Rehearing
By the Court,
Sanders, J.:
It is urged that the note sued on was in fact and truth a gift from the defendant, Echave, to his daughter and plaintiff Bengoa. If this be true the weight of authority has established that one cannot make his own note the subject of a gift to such an extent that it can be enforced by the donee against the donor in the latter’s lifetime, nor against his estate after his death. 1 Dan. Neg. Inst. (6th ed.), sec. 180; 3 R. C. L. 937.
Had the record disclosed positively that the note was a gift, the plaintiff would have been spared criticism by this court simply holding that upon his own showing plaintiff had no cause of action.
Ducker, J., did not participate.